 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 1 of 16 Page ID #:1



 1   Christopher Pitoun (SBN 290235)
 2
     christopherp@hbsslaw.com
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   301 North Lake Avenue, Suite 920
 4
     Pasadena, CA 91101
     Telephone: (213) 330-7150
 5

 6   Joseph M. Vanek (to be admitted Pro Hac Vice)
     jvanek@sperling-law.com
 7   John P. Bjork
 8   jbjork@sperling-law.com
     SPERLING & SLATER, P.C.
 9   55 W. Monroe Street, Suite 3500
10   Chicago, IL 60603
     Telephone: (312) 641-3200
11

12   David S. Klevatt (to be admitted Pro Hac Vice)
     dklevatt@insurancelawyer.com
13   KLEVATT & ASSOCIATES, LLC
14   33 North LaSalle Street, Suite 2100
     Chicago, IL 60602-2619
15   Telephone: (312) 782-9090
16
     Attorneys for Plaintiff
17

18

19                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
20

21
     SILVINA KROETZ, on behalf of
22   herself and all others similarly situated.    No. 2:20-cv-2117

23                                    Plaintiff,
                                                   CLASS ACTION COMPLAINT AND
24         v.                                      DEMAND FOR JURY TRIAL

25   JOHN HANCOCK LIFE INSURANCE                   1. BREACH OF CONTRACTUAL
     COMPANY and DOES 1 TO 50,                        DUTY TO PAY A COVERED
26   inclusive,                                       CLAIM
                                   Defendants.     2. BAD FAITH
27

28
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 2 of 16 Page ID #:2



 1           SILVINA KROETZ (“Mrs. Kroetz” or “Plaintiff”), brings this action on
 2   behalf of herself and all others similarly situated, against Defendant John
 3   Hancock Life Insurance Company (“John Hancock”).               Plaintiff,    by   and
 4   through her attorneys, based on her individual experiences, the investigation of
 5   counsel, and information and belief, alleges as follows in support of the claims
 6   herein.
 7                               I.   NATURE OF THE CASE
 8           1.      Plaintiff has filed this class action lawsuit because Defendant John
 9   Hancock knowingly and repeatedly violated California law by failing to provide
10   statutorily mandated annual notices to policyholders as required by California
11   law, and therefore, improperly lapsed and refused to pay the benefits of its life
12   insurance policies.
13           2.      Under Sections 10113.71 and 10113.72 of the California Insurance
14   Code, which became effective January 1, 2013, life insurance companies such
15   as John Hancock are required to give their policyholders an opportunity to
16   designate a third party to receive notice of a potential termination of benefits
17   for non-payment of a premium (“Designation Notice Requirement”).
18           3.      The public policy undergirding the Designation Notice
19   Requirements—which were publicly supported by California’s Governor,
20   Insurance Commissioner and Department of              Insurance—is      to   provide
21   consumer safeguards from which people who have purchased life insurance
22   coverage, especially seniors, would benefit, specifically, to protect consumers
23   from losing insurance coverage due to a premium payment that is accidentally
24   missed.
25           4.      According to the author of the legislation: “Individuals can easily
26   lose the critical protection of life insurance if a single premium is accidentally
27   missed. If an insured individual loses coverage and wants it reinstated, he or
28

     Complaint and Jury Demand                  -2-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 3 of 16 Page ID #:3



 1   she may have to undergo a new physical exam and be underwritten again,
 2   risking a significantly more expensive, possibly unaffordable premium if his or
 3   her health has changed in the years since purchasing the policy. Therefore, the
 4   protections provided by [the Requirements] are intended to make sure that
 5   policyholders have sufficient warning that their premium may lapse due to
 6   nonpayment.”
 7           5.      This is not a mere hypothetical concern. When one is ill, or in the
 8   final stages of life, it is not uncommon for a life insurance holder to miss a
 9   premium payment as a result of their condition.
10           6.      John Hancock has repeatedly and intentionally failed to adhere to
11   the Designation Notice Requirements, and then failed to honor those life
12   insurance policies by refusing to pay beneficiaries the proceeds.             John
13   Hancock’s conduct has been particularly egregious as it had notice that a Court
14   in this very district and a Court in the Southern District of California have
15   enforced the Designation Notice Requirements against a life insurance
16   company in identical circumstances and awarded the benefits under the policies
17   to the beneficiaries. See Bentley v. United of Omaha Life Insurance Co., 2:15-
18   CV-07870 (C.D. Cal. Feb. 21, 2019), Dkt. No. 174 at 24-25 (“Jennifer Bentley,
19   as the class representative, has successfully demonstrated that United breached
20   its contractual duty to pay life insurance benefits because: (1) United issued the
21   life insurance policy to Eric Bentley, and Jennifer Bentley is that policy’s
22   beneficiary, Jt. Stip. ¶ 15; (2) the Bentley policy was issued, delivered, or
23   renewed in California by United, id. ¶¶ 16–17; (3) the Bentley policy renewed
24   after the Effective Date, id. ¶¶ 17, 20; (4) United did not provide Eric Bentley
25   with the Offer to Designate or provide Jennifer Bentley with the Designee/30-
26   Day Notice required by the Statutes, id. ¶¶ 22–24; (5) the Bentley policy lapsed
27   for non-payment of premium after the Effective Date, id. ¶¶ 4–5, 35–36; and
28

     Complaint and Jury Demand                  -3-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 4 of 16 Page ID #:4



 1   (6) to date, United has not paid death benefits on the Bentley policy. Id. ¶ 32.
 2   Thus, there is no dispute of material fact that United breached its contractual
 3   duty to pay Jennifer Bentley’s life insurance claim.”). Accord Thomas v. State
 4   Farm Insurance Company, Case No 18-cv-00728 (S.D. Cal. Dec. 10, 2019).
 5           7.      More specifically, for life insurance policies originally issued prior
 6   to January 1, 2013, John Hancock has terminated and refused to pay benefits
 7   due to the non-payment of premiums despite failing to adhere to the
 8   Designation Notice Requirements mandated by law with respect to such
 9   policies.
10           8.      Plaintiff is one of many beneficiaries that have been damaged by
11   John Hancock’s unlawful conduct.
12           9.      John Hancock improperly terminated and refused to pay the
13   benefits of a policy it had issued to Sean Kroetz (“Mr. Kroetz”)—Mrs. Kroetz’s
14   husband—who died on October 17, 2017.
15           10.     Plaintiff brings this suit as a class action to hold John Hancock
16   accountable for its violations of the law, which have severely harmed, and will
17   continue to severely harm if not stopped, numerous families such as Mrs.
18   Kroetz’s.
19                          II.   JURISDICTION AND VENUE
20           11.     This action is a civil matter of which this Court has jurisdiction
21   under the provisions of 28 U.S.C. § 1332.
22           12.     The Plaintiff is a citizen and domiciliary of the state of California
23   residing in Chatsworth, California.
24           13.     John Hancock has its corporate headquarters in Boston,
25   Massachusetts, is incorporated in the state of Michigan, and the amount in
26   controversy well exceeds the jurisdictional minimum under 28 U.S.C. § 1332.
27

28

     Complaint and Jury Demand                   -4-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 5 of 16 Page ID #:5



 1           14.     Venue is appropriate in this district under 28 U.S.C. § 1391
 2   because a substantial part of the events giving rise to claims at issue occurred
 3   in this district. Plaintiff resides in this district and the life insurance policy at
 4   issue was issued in this district. John Hancock has transacted business in this
 5   district including the issuance of life insurance policies and was found or had
 6   agents in this district.
 7           15.     This Court has personal jurisdiction over John Hancock because,
 8   among other facts, John Hancock: a) transacted business in this district; b)
 9   issued insurance policies in this district; c) had substantial contacts with this
10   district; and/or d) was engaged in the illegal conduct alleged herein which was
11   directed at and had the intended effect of causing injury to persons residing or
12   located in this district.
13                                     III.   THE PARTIES
14           16.     Mrs. Kroetz is the sole beneficiary of the insurance policy issued
15   to her late-husband Sean Kroetz that was entered into in Chatsworth, California
16   and improperly terminated by John Hancock. Mrs. Kroetz is a resident of
17   Chatsworth, California.
18           17.     John Hancock Life Insurance Company is an insurance company
19   licensed to conduct the business of insurance in California. John Hancock is a
20   Massachusetts corporation and is a unit of Manulife Financial Corporation, a
21   Canada-based financial services company with principal operations in Asia,
22   Canada and the United States.
23                               IV.   FACTUAL ALLEGATIONS
24           18.     In 2012, Assembly Bill 1747 was enacted and created Sections
25   10113.71 and 10113.72 of the California Insurance Code (the “Statutes”).
26

27

28

     Complaint and Jury Demand                   -5-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 6 of 16 Page ID #:6



 1           19.     The Statutes went into effect on January 1, 2013 (the “Effective
 2   Date”) and established, among other things, notice and designation
 3   requirements for life insurance policies.
 4           20.     The mandates of the Statutes included the Designation Notice
 5   Requirement which required insurers to give their policyholders an annual
 6   opportunity to designate a third party to receive notice of a potential termination
 7   of benefits for non-payment of a premium on an annual basis.
 8           21.     Section 10113.71 (b)(1) states: “A notice of pending lapse and
 9   termination of a life insurance policy shall not be effective unless mailed by the
10   insurer to the named policy owner, a designee named pursuant to Section
11   10113.72 for an individual life insurance policy, and a known assignee or other
12   person having an interest in the individual life insurance policy, at least 30 days
13   prior to the effective date of termination if termination is for nonpayment of
14   premium.”
15           22.     Section 10113.72 (b) states: “The insurer shall notify the policy
16   owner annually of the right to change the written designation or designate one
17   or more persons. The policy owner may change the designation more often if
18   he or she chooses to do so.”
19           23.     John Hancock has chosen to disregard the Statutes with respect to
20   life insurance policies it issued or delivered in California prior to January 1,
21   2013.
22           24.     In particular, John Hancock has disregarded the Designation
23   Notice Requirements for insurance policies it issued or delivered in California
24   prior to the Effective Date of the Statutes—January 1, 2013—even if the
25   policies were renewed after the Effective Date.
26           25.     As a result of John Hancock’s disregard of the Designation
27   Requirements of the Statutes, John Hancock has improperly terminated policies
28

     Complaint and Jury Demand                   -6-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 7 of 16 Page ID #:7



 1   and refused to pay out proceeds that are due and owing to the beneficiaries of
 2   such improperly terminated policies.
 3           26.     The policy issued by John Hancock to Mr. Kroetz—for which
 4   Plaintiff is the sole beneficiary—is one example.
 5           27.     On June 1, 2002, John Hancock issued a $1,000,000 “Individual
 6   Term Life Insurance” policy to Mr. Kroetz (Policy No. 075 146 326), a copy of
 7   which is attached hereto as Exhibit A (the “Policy”).
 8           28.     Pursuant to the Policy, Mr. Kroetz was able to and had the option
 9   to renew the Policy for successive one-year periods by paying the renewal
10   premium identified in the Policy until the expiration date of June 1, 2019. The
11   Policy Anniversary was each June 1st of the year.
12           29.     Mr. Kroetz made his premium payments for over 15 years, some
13   after the Effective Date, and, as a result, the Policy renewed each year and
14   coverage remained in force without interruption during that time. The annual
15   premiums were $544.00 per year.
16           30.     On August 10, 2017, John Hancock purportedly sent Mr. Kroetz a
17   letter that advised that coverage under the Policy was being terminated for the
18   alleged non-payment of the premiums. There is no evidence that Mr. Kroetz
19   ever received the letter.
20           31.     Mr. Kroetz died on October 17, 2017.
21           32.     At no time prior to the termination did John Hancock provide Mr.
22   Kroetz with the opportunity to designate a third party to receive notification of
23   a pending termination as mandated by the Designation Notice Requirements of
24   the Statutes.
25           33.     Having failed to satisfy the Designation Notice Requirement, John
26   Hancock, by extension, also failed to notify a third-party designee of Mr.
27

28

     Complaint and Jury Demand                 -7-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 8 of 16 Page ID #:8



 1   Kroetz’s of the pending termination in violation of the Third-Party Notice
 2   Requirement of the Statutes.
 3           34.     After Mr. Kroetz’s death, Mrs. Kroetz (the named beneficiary
 4   under the Policy and Mr. Kroetz’s widow) contacted John Hancock and
 5   submitted a claim for benefits. John Hancock was specifically informed of the
 6   rulings in Bentley and Thomas.
 7           35.     John Hancock denied the claim, stating that no benefits were
 8   payable on the Policy.
 9           36.     As a result of the denial, Mrs. Kroetz has not received the proceeds
10   from the Policy, which has caused Mrs. Kroetz to suffer considerable harm in
11   an amount to be proven at the time of trial.
12                        V.     CLASS ACTION ALLEGATIONS
13           37.     Plaintiff brings this class action on behalf of herself and all persons
14   and entities similarly situated pursuant to Rule 23 of the Federal Rules of Civil
15   Procedure. Specifically, Plaintiff brings this action on behalf of the following
16   class, which is subject to refinement based on information learned during
17   discovery:
18           “All beneficiaries who made a claim, or would have been eligible to
19           make a claim, for the payment of benefits on life insurance policies
20           renewed, issued or delivered by John Hancock Life Insurance Company
21           (“John Hancock”) in the State of California that lapsed or were
22           terminated by John Hancock for the non-payment of premium after
23           January 1, 2013, and as to which policies the notice or notices as
24           described by Sections 10113.72(b) of the California Insurance Code (the
25           Designation Notice Requirement”) were not sent by John Hancock prior
26           to lapse or termination.” (hereinafter referred to as “Class”)
27

28

     Complaint and Jury Demand                    -8-
 Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 9 of 16 Page ID #:9



 1           As used in the class definition, the “notices described by Sections
 2   10113.72(b) of the California Insurance Code” are:
 3           (i)     notice to the applicant of the opportunity to designate (with a form
 4           to make the designation by name, address and telephone number) at least
 5           one person, in addition to the applicant, to receive notice of lapse or
 6           termination of an individual life insurance policy for nonpayment of
 7           premium;
 8
             (ii)    notice to the policy owner annually of the opportunity to change
 9
             the written designation or designate one or more persons; and
10
             (iii)   notice (by first-class mail within 30 days after a premium is due
11
             and unpaid, at the address provided by the policy owner for purposes of
12
             receiving notice of lapse or termination) of pending lapse and termination
13
             of a life insurance policy to the named policy owner, a designee named
14
             for an individual life insurance policy, and a known assignee or other
15
             person having an interest in the individual life insurance policy, at least
16
             30 days prior to the effective date of termination if termination is for
17
             nonpayment of premium.
18
             38.     Excluded from the Class are: a) John Hancock; b) any entity in
19
     which John Hancock has a controlling interest; c) John Hancock’s officers,
20
     directors, and employees; d) John Hancock’s legal representatives, successors,
21
     and assigns; e) governmental entities; and f) the Court to which this case is
22
     assigned.
23
             39.     Members of Class are so numerous and geographically dispersed,
24
     throughout California and likely the United States, that joinder of all members
25
     is impracticable. On information and belief, the Class is readily identifiable
26
     from information and records in the John Hancock’s possession.
27

28

     Complaint and Jury Demand                  -9-
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 10 of 16 Page ID #:10



 1           40.     Plaintiff’s claims are typical of the claims of the members of the
 2   Class. The Plaintiff and all members of the Class were damaged by the same
 3   wrongful conduct of John Hancock, that is, inter alia, its failure to satisfy the
 4   Designation Notice Requirement and its breach of its insurance policies through
 5   its wrongful termination and non-payment of proceeds.
 6           41.     The Plaintiff will fairly and adequately protect and represent the
 7   interests of the Class. Having suffered the same injury from the same conduct
 8   of John Hancock, Plaintiff’s interests are coincident with, and not antagonistic
 9   to, those of the other members of the Class.
10           42.     Plaintiff’s counsel in this matter are experienced in the prosecution
11   of complex commercial class actions such as this one.
12           43.     Questions of law and fact common to members of the Class
13   predominate over questions that may affect only individual class members
14   because, among other things, John Hancock has acted on grounds generally
15   applicable to the entire Class, thereby making damages with respect to the Class
16   as a whole appropriate.      Such generally applicable conduct is inherent in John
17   Hancock’s wrongful conduct.
18           44.     Questions of law and fact common to the Class include, but are not
19   limited to:
20           •       Whether the Designation Notice Requirement applied to John
21                   Hancock policies issued before the Effective Date but renewed
22                   after the Effective Date;
23           •       Whether John Hancock has failed to satisfy the Designation Notice
24                   Requirements;
25           •       Whether John Hancock violated the Statutes by not satisfying the
26                   Designation Notice Requirements;
27

28

     Complaint and Jury Demand                   - 10 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 11 of 16 Page ID #:11



 1           •       Whether John Hancock breached its life insurance policies by not
 2                   satisfying the Designation Notice Requirements;
 3           •       Whether John Hancock breached its life insurance policies by
 4                   terminating policies and not paying claims despite not satisfying
 5                   the Designation Notice Requirements;
 6           •       The quantum of damages sustained by the Class in the aggregate.
 7           45.     Treatment of this dispute as a class action is a superior method for
 8   the fair and efficient adjudication of this matter over individual actions. Class
 9   treatment will permit a large number of similarly situated persons to prosecute
10   their common claims in a single forum simultaneously, efficiently, and without
11   the unnecessary duplication of evidence, effort, or expense that numerous
12   individual actions would require. In addition, class treatment will avoid the risk
13   of inconsistency and varying adjudications.
14           46.     The many benefits of proceeding through the class mechanism,
15   including providing injured persons or entities a method for obtaining redress
16   on claims that could not practicably or cost effectively be pursued individually,
17   substantially outweighs potential difficulties—which Plaintiff does not
18   anticipate—in management of this case as a class action.
19                   VI. CAUSES OF ACTION
20
                     FIRST CAUSE OF ACTION
      BREACH OF CONTRACTUAL DUTY TO PAY A COVERED CLAIM
21                 (ON BEHALF OF THE CLASS)
22           47.     Plaintiff refers to all preceding paragraphs and incorporates them
23   as though set forth in full in this cause of action.
24           48.     John Hancock issued life insurance policies, which were binding
25   contracts, to the policyholders identified in the Class.
26

27

28

     Complaint and Jury Demand                  - 11 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 12 of 16 Page ID #:12



 1           49.     John Hancock breached the terms of such life insurance policies—
 2   including its policy with Mr. Kroetz, which Plaintiff, as beneficiary, has the
 3   right to enforce—by, inter alia, the following acts and/or omissions:
 4                   a.     Failing to timely invite the policyholders identified in the
 5                          Class— including Mr. Kroetz - to designate a third party to
 6                          receive termination notices for non-payment of a premium
 7                          as required by the Designation Notice Requirement of the
 8                          Statutes;
 9                   b.     Improperly terminating and refusing to pay benefits to the
10                          Class members—including Plaintiff—despite not satisfying
11                          the Designation Notice Requirements of the Statutes; and
12                   c.     Failing to abide by the Statutes at all times after the
13                          Effective Date.
14           50.     As a direct and proximate result of John Hancock’s breaches of its
15   life insurance policies, the Class—including Plaintiff—has sustained direct
16   damages, as well as other foreseeable and incidental damages, in an amount to
17   be determined according to proof at the time of trial, plus interest.
18                 SECOND CAUSE OF ACTION
19
        BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                FAIR DEALING IN INSURANCE POLICY
20                   (ON BEHALF OF THE CLASS)
21           51.     Plaintiff refers to all preceding paragraphs and incorporates them
22   as if set forth in full in this cause of action.
23           52.     In every insurance policy there exists an implied duty of good faith
24   and
25   fair dealing that the insurance company will not do anything to injure the right
26   of the insured to receive the full benefit of the policy.
27

28

     Complaint and Jury Demand                   - 12 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 13 of 16 Page ID #:13



 1           53.     John Hancock breached the duty of good faith and fair dealing it
 2   owed to the policy holders identified in the Class, including its policy with Mr.
 3   Kroetz, which Plaintiff has the right to enforce.
 4           54.     John Hancock breached its duty of good faith and fair dealing and
 5   engaged in bad faith by, inter alia, the following acts and/or omissions:
 6                   a.     Failing to timely invite the policyholders identified in the
 7                          Class—including Mr. Kroetz—to designate a third party to
 8                          receive termination notices for non-payment of a premium
 9                          as required by the Designation Requirement of the Statutes;
10                   b.     Failing to properly and lawfully notify the policyholders
11                          identified in the Class—including Mr. Kroetz—in writing
12                          that was going to terminate their life insurance policies
13                          within 30 days for non-payment of a premium as required
14                          by the 30-Day Notice Requirement of the Statutes;
15                   c.     Failing to properly and lawfully notify a third-party
16                          designee of the policyholders identified in the Class—
17                          including Mr. Kroetz—about the impending and eventual
18                          termination of the subject policies for non-payment of a
19                          premium    as   required       by   the   Third-Party   Notice
20                          Requirement of the Statutes;
21                   d.     Failing to abide by the Statutes at all times after the
22                          Effective Date; and
23                   e.     Improperly terminating the respective policies and
24   unreasonably refusing, without proper cause, to pay benefits to the Class
25   members—including Plaintiff—despite not satisfying the Designation, 30 Day
26   Notice and Third-Party Notice Requirements of the Statutes.
27

28

     Complaint and Jury Demand                    - 13 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 14 of 16 Page ID #:14



 1           55.     As a direct and proximate result of John Hancock’s breaches of its
 2   duty of good faith and fair dealing, Plaintiff and the Class have sustained direct
 3   damages, as well as other foreseeable and incidental damages, in an amount to
 4   be determined according to proof at the time of trial, plus interest.
 5           56.     As a further direct and proximate result of the unreasonable, bad
 6   faith conduct of John Hancock, Plaintiff was compelled to retain legal counsel
 7   on behalf of herself and the Class to institute litigation to obtain the full and fair
 8   benefit of the insurance they are beneficiaries of, making John Hancock liable
 9   for those attorney fees, witness fees and litigation costs reasonably incurred in
10   order to obtain the full benefit.
11           57.     John Hancock’s conduct described herein was intended to cause
12   injury and/or was despicable conduct carried out with a willful and conscious
13   disregard of the rights of the Class, including Plaintiff.
14           58.     Said conduct subjected Plaintiff and Class to cruel and unjust
15   hardship in conscious disregard of their rights and/or was an intentional
16   misrepresentation, deceit or concealment of material facts known to John
17   Hancock with the intent to deprive the Plaintiff and the Class of property,
18   legal rights or to otherwise cause injury.
19           59.     John Hancock’s conduct constitutes malice, oppression or fraud
20   under California Civil Code section 3294, and its decision to deny coverage
21   was done with full knowledge that the Courts based on the long-standing
22   Renewal Principle, had ruled that its legal position was not a justification to
23   deny payment, thereby entitling the Class, including Plaintiff, to punitive
24   damages in an amount appropriate to punish or set an example of John
25   Hancock.
26

27

28

     Complaint and Jury Demand                  - 14 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 15 of 16 Page ID #:15



 1                                  PRAYER FOR RELIEF
 2           Plaintiff, on behalf of herself and each Class member, prays for relief and
 3   judgment as follows:
 4           A.      For certification of this matter as a Class Action pursuant to
 5                   Federal Rule of Civil Procedure 23, and appointment of Plaintiff
 6                   as a Class Representative and her counsel of record as Class
 7                   Counsel;
 8           B.      For economic and foreseeable consequential damages, plus
 9                   prejudgment interest, against Defendant John Hancock for breach
10                   of contract;
11           C.      For an award of attorneys’ fees and costs of suit pursuant to, inter
12                   alia, the Public Benefit Doctrine and California Code of Civil
13                   Procedure Section 1021.5 on the basis that private enforcement of
14                   these rights is necessary, and the interests Plaintiff seeks to protect
15                   significantly benefit the general public and/or pursuant to
16                   California Civil Code section 3294;
17           D.      Prejudgment and post judgment interest; and
18           E.      All other and further relief as this Honorable court deems just and
19                   proper.
20                                     JURY DEMAND
21           Plaintiff, on behalf of the Class, hereby demands a jury trial on all causes
22   of action that can be heard by a jury
23
     Respectfully submitted,
24

25
     March 4, 2020                       HAGENS BERMAN SOBOL SHAPIRO LLP

26                                       BY: /s/ Christopher Pitoun
27                                       Christopher Pitoun (SBN 290235)
28

     Complaint and Jury Demand                    - 15 -
Case 2:20-cv-02117-AB-RAO Document 1 Filed 03/04/20 Page 16 of 16 Page ID #:16



 1                                christopherp@hbsslaw.com
 2
                                  301 North Lake Avenue, Suite 920
                                  Pasadena, CA 91101
 3                                Telephone: (213) 330-7150
 4
                                  Jason A. Zweig (to be admitted Pro Hac Vice)
 5                                HAGENS BERMAN SOBOL SHAPIRO
 6                                LLP
                                  455 N. Cityfront Plaza Drive, Suite 2410
 7                                Chicago, IL 60611
 8                                Telephone: (708) 628-4949

 9                                David S. Klevatt (to be admitted Pro Hac
10                                Vice)
                                  dklevatt@chicagolaw.biz
11                                KLEVATT & ASSOCIATES, LLC
12                                33 North LaSalle Street, Suite 2100
                                  Chicago, IL 60602-2619
13                                Telephone: (312) 782-9090
14
                                  Joseph M. Vanek (to be admitted Pro Hac
15                                Vice)
16                                jvanek@sperling-law.com
                                  John P. Bjork (to be admitted Pro Hac Vice)
17                                jbjork@sperling-law.com
18                                SPERLING & SLATER, P.C.
                                  55 W. Monroe Street, Suite 3500
19                                Chicago, IL 60603
20                                Telephone: (312) 641-3200
21                                Tatiana Kadetskaya, Esq. (to be admitted
22                                Pro Hac Vice)
                                  Kadetskaya Law Firm LLC
23
                                  630 Freedom Business Center Drive
24                                Third Floor, PMB 168
                                  King of Prussia, PA 19406
25
                                  Telephone: (856) 524-1157
26
                                  Attorneys for SILVINA KROETZ, on behalf
27
                                  of herself and all others similarly situated
28

     Complaint and Jury Demand           - 16 -
